Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 December 30, 2008 Mr. Steve Tynan Chairman of the Board RAM Holdings Ltd. 46 Reid Street Hamilton HM 12 Bermuda Dear Steve: After careful consideration and nearly five years of service, I have decided that the time has come to resign from the Board of Directors of RAM Holdings and RAM Reinsurance Company Ltd., effective January 1, 2009. The current discussions relating to the future of the company and some of my current and future endeavors make it clear to me that I may be faced with a number of potential conflicts. In addition, the frequent travel between Florida and Bermuda has become quite a burden as a result of my recent surgeries. I wish you all the best and it has been a privileged to work with you during the last few years. Sincerely, /s/ Dirk A. Stuurop Dirk A. Stuurop
